Citation Nr: 1508292	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  06-02 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 20 percent prior to January 5, 2002, and in excess of 30 percent thereafter for service-connected lumbar plexopathy with weakness of right lower extremity secondary to aortoefemoral and popliteal arterial bypass surgery.


REPRESENTATION

Appellant (Veteran) represented by:	Veterans of Foreign Wars of 
		the United States


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 



INTRODUCTION

The Veteran served on active duty from September 1962 to September 1970, and from June 1971 to February 1974.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 1997 rating decision by the Atlanta, Georgia Regional Office (RO) of the Department of Veterans Affairs (VA).  In the decision, the RO granted a 20 percent rating for lumbar plexopathy with weakness of right lower extremity under the provisions of 38 U.S.C.A. § 1151.  An October 2005 rating decision increased the assigned rating to 30 percent, effective from January 5, 2002.

The Board remanded the issue on appeal on three previous occasions - in July 2008, July 2010, and May 2012.  The issue is again before the Board for appellate review.  

The record in this matter consists of paper and electronic claims files.  Although a July 2014 VA examination report was added to the electronic record in December 2014, no relevant documentary evidence has been added to the record since the February 2013 Supplemental Statement of the Case (SSOC).  As such, neither a new SSOC nor a waiver of initial review by the Agency of Original Jurisdiction (AOJ) is required.  38 C.F.R. §§ 19.31, 20.1304 (2014). 


FINDINGS OF FACT

1.  Prior to January 5, 2002, the evidence showed that the lumbar plexopathy was manifested by decreased sensation and decreased strength with respect to the femoral nerve which more nearly approximates severe incomplete paralysis in his leg.     

2.  The evidence of record does not show that the Veteran's lumbar plexopathy has caused complete femoral nerve paralysis in his right lower extremity.  

3.  The medical evidence of record shows that the Veteran's service-connected plexopathy is also productive of a sciatic nerve abnormality.  


CONCLUSIONS OF LAW

1.  Prior to January 5, 2002, the criteria for a rating of 30 percent, for service-connected lumbar plexopathy with femoral nerve involvement resulting in weakness of the right lower extremity, have been met.  38 U.S.C.A. § 1155 (West 1996); 38 C.F.R. § 4.124a, Diagnostic Code 8526 (2014).  

2.  The criteria for a rating in excess of 30 percent, for service-connected lumbar plexopathy with femoral nerve involvement resulting in weakness of the right lower extremity, have not been met.  38 U.S.C.A. § 1155 (West 1996); 38 C.F.R. § 4.124a, Diagnostic Code 8526 (2014).  

3.  The criteria for a separate evaluation for sciatic nerve abnormality involving the right leg have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1996); 38 C.F.R. § 4.71a, Diagnostic Code 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A.  38 C.F.R. § 3.159(b).

The Veteran's current appeal originates from a disagreement with the initial rating assigned following the establishment of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103 notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, VA's duty to notify regarding this issue is satisfied.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent private and VA treatment records and reports, and in providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the claim has been obtained.  VA obtained the Veteran's STRs, and relevant private and VA medical evidence.  VA obtained medical evidence from the Social Security Administration (SSA).  VA provided the Veteran with medical examinations concerning his appeal for a higher initial rating.  VA provided the Veteran with the opportunity to appear in a hearing before the Board to provide testimony in support of his claim.  In addition, VA substantially complied with the Board's most recent remand orders in May 2012, which addressed noncompliance with orders in prior Board remands.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the AOJ provided an examination report in the record which addresses the nature and severity of the Veteran's lumbar plexopathy during the appeal period.  

The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

The Claim for a Higher Initial Rating

In August 1996, the Veteran claimed service connection under 38 U.S.C.A. § 1151 for lumbar plexopathy secondary to aortoefemoral and popliteal arterial bypass surgery conducted by VA in May 1996.  In the August 1997 rating decision on appeal, the RO granted service connection, and assigned a 20 percent evaluation effective May 1, 1996 (the month of the VA surgery in question).  38 C.F.R. § 3.400.  The Veteran appealed the initial assigned rating.  During the appeal period, in an October 2005 rating decision, the RO assigned a 30 percent rating, effective January 5, 2002.  The Veteran continues to seek higher ratings.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In this matter, the Board will consider whether a higher initial rating is warranted.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (where the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time); see also 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.   

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R., Part 4 (2014).  Applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the Diagnostic Code number will be the first two digits from the part of the schedule most closely identifying the part, or system of the body involved, and the last two digits will be "99" for all unlisted conditions.  38 C.F.R. § 4.27.  When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

In the August 1997 rating decision on appeal, the RO evaluated the Veteran's lumbar plexopathy by analogy under Diagnostic Code (DC) 8599-8526 of 38 C.F.R. § 4.124a (2014).  Under DC 8526, incomplete and complete paralysis of the anterior crural nerve (femoral) is rated.  Evaluations of 10, 20, 30, and 40 percent are authorized.  Mild incomplete paralysis warrants a 10 percent evaluation, moderate incomplete paralysis warrants a 20 percent rating, severe incomplete paralysis warrants a 30 percent rating, and complete paralysis of the quadriceps extensor muscles warrants the maximum rating of 40 percent.  This is the most appropriate rating code because the VA examiner in July 1997 found that the disability resulted in femoral nerve dysfunction.

The terms "mild," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of terminology such as "moderate" or "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The evidence in this matter consists of the Veteran's lay assertions, VA treatment records, private treatment records, SSA records, and VA examination reports dated in July 1997, January 2002, February 2009, and July 2012 with an addendum report dated in November 2012.  

The Veteran has been rated as 20 percent disabled between May 1, 1996 and January 5, 2002, and as 30 percent disabled since then.  The Board will address these two periods separately below.  

Prior to January 5, 2002, the Veteran was rated as 20 percent disabled for moderate incomplete paralysis.  The Board finds that a 30 percent evaluation is warranted for this period of time.

The Veteran was hospitalized in August 1995 for aortic-iliac occlusive disease, hypertension, and claudication.  The Veteran presented with complaints of right calf pain when walking greater than 25 yards since the summer of 1994.  The Veteran received vein mapping and segmental pressures during the hospitalization.  Vein mapping revealed a right greater saphenous vein which was inadequate.  In September 1995, the Veteran underwent a right femoral to below the knee popliteal artery bypass with cephalic vein graft.  In June 1996, following a recent discharge in May 1996, the Veteran was admitted for wound dehixcence/infection.  It was noted that the Veteran's right lower extremity became acutely ischemic during the last admission and he was taken emergently to the Operating Room for an aortobiiliac bypass with a right femoral to popliteal revision and lower extremity fasciotomy.  During the May hospitalization a physical therapist noted that the Veteran's right quadriceps was very weak.  A neurologist thought it was likely a lumbosacral plexopathy exacerbated by diabetes.  Neurological evaluation revealed that right hip flexor strength was 2/5, the right quadriceps muscle was 1/5; the hamstring was 4-/5 and the right foot flexors/extensor was 4-/5.  There was loss of pinprick/light touch sensation to the level of the upper right thigh and vibratory sensation was impaired in the right leg distal greater than proximal.  In June 1996, the Veteran was noted to have right foot drop and, following EMG studies, right lumbosacral plexopathy was diagnosed.  EMG results indicated that there was an abnormal right sural sensory NCT with no elicited response; abnormal motor NCTs with absent right peroneal/EDB response and markedly reduced posterior tibial responses and reduced conduction velocity; there was abnormal limited EMG of right lower extremity with no volitional activity evident in vastus medialis or lateralis and with very reduced number of reinnervation MUPS in the abductor longus; there was no evidence of femoral reinnervation of the right quads.  It was noted the findings were consistent with diabetic sensorimotor polyneuropathy.  

The earliest VA report is dated in July 1997.  This examiner noted the Veteran's complaints of right leg weakness since his May 1996 VA surgery (i.e., aortic bi-iliac bypass, right femoral to popliteal revision and right lower extremity fasciotomy).  The Veteran indicated that his symptoms reduced his ability to walk, stating that he was "currently walking one mile 2-3 times a week which is significantly less than he was walking a year ago by his own report."  The Veteran denied any sensory changes, but indicated pain in all his right lower extremity muscle groups with radiation into his right hip.  On examination, the examiner indicated that the Veteran walked with a cane favoring his left side.  The examiner indicated sensory symptoms due to diabetic neuropathy.  Knee reflexes were +1 and ankle reflexes were +0. Motor examination on the right was 4-/5 for the iliopsoas, 3 for the quadriceps, 4+ for the hamstrings, 5 for the gastoc soleus, 4- for the TA and 4- for the EHL. The examiner offered an assessment that the Veteran had right sciatica and femoral nerve neuropathy that was secondary to the May 1996 VA procedure.  The examiner stated that the symptoms were "moderately affecting his daily function."  In an addendum, the examiner stated that, based on Magnetic Resonance Imaging of the lumbar spine earlier in July 1997, "no etiology ... would account for ... right lower extremity weakness, pain."  

In a May 1998 statement, the Veteran reported that he was unable to drive and had to use a cane to ambulate as a result of the service-connected disability.  In his substantive appeal of July 1998, the Veteran described his disability as severe.  He stated that he could not use his front thigh muscles to bring his leg forward and he could not lift his leg up when sitting or straighten the leg at all.

Prior to January 5, 2002, the evidence showed that the Veteran had decreased sensation and loss of strength of 1/5 in May 1996 and 3/5 in July 1997 to the extent that he could not drive a car and used a cane.  Although the examiner indicated that the disability moderately affected daily functioning, the Veteran reported in May 1998 that he was unable to drive and had to use a cane to ambulate.  The Veteran is competent to report that he is unable to drive a car and has to use a cane due to the service-connected disability and in light of the decrease in strength shown during the period prior to January 5, 2002, the Board will resolve doubt in his favor and find that the criteria for a 30 percent evaluation are approximated prior to January 5, 2002.  

Since January 5, 2002, the Veteran has been rated as 30 percent disabled for severe incomplete paralysis.  

A review of the evidence does not indicate that the Veteran has experienced any complete paralysis in his right quadriceps extensor muscles as the result of a lumbar plexopathy.    

The January 2002 VA examiner noted the Veteran's "complicated vascular history with three lower extremity vascular bypass surgeries."  The examiner described the way in which the May 1996 surgery likely "caused vascular compromise of the nerve" in the right groin/thigh area.  The examiner also discussed neurological problems in the lower extremities associated with "longstanding diabetes" which caused him to be "susceptible" to these problems.  The examiner reviewed the Veteran's complaints of extreme weakness in the right hip and right leg, requiring the use of a cane, and at times the use of a scooter.  On motor examination of the right side, the examiner noted 2/5 for hip flexion, 2/5 for knee extension, 4/5 for foot dorsiflexion and plantar flexion, and 4+/5 in the hamstrings.  The examiner noted "a dense severe sensory loss over the entire leg" with one exception involving the S2 and S3 dermatomes.  The examiner also noted absent reflexes in each leg.  The examiner indicated that, while walking, the Veteran had to rely on the muscles of the right hip area to step forward.  Based on this examination, the AOJ increased the Veteran's disability rating to 30 percent, citing the findings of "severe" impairment.  As noted by the Board in the July 2008 remand, however, additional medical inquiry was warranted to determine whether the severe symptoms approximated "complete paralysis" in the quadriceps extensor muscles, as is required for the assignment of a 40 percent rating under DC 8526.  The January 2002 VA examiner did not provide this amount of detail.  38 C.F.R. § 4.124a.  

Effective July 3, 2003, the RO assigned a 60 percent evaluation for peripheral vascular disease of the right leg.  In April 2004, the Veteran underwent a below the knee amputation of his right leg.  In September 2004, he underwent an above the knee amputation of his right leg.  The VA operation report states that, in the September 2004 surgery, the incision site of the amputation was at the "distal thigh."  It is also noted that the Veteran is service connected for peripheral neuropathy of the right lower extremity secondary to diabetes mellitus; the disability is evaluated as 10 percent disabling from May 8, 2001 pursuant to Diagnostic Codes 8599-8520.

In February 2009, the Veteran underwent another VA examination into his claim for increased rating - i.e., his claim for a 40 percent rating for "complete paralysis" of the quadriceps extensor muscles on the right leg.  The February 2009 examiner reviewed the Veteran's medical history as noted earlier.  The examiner discussed in detail the Veteran's history of diabetes, consequent peripheral vascular disease, and the role these disorders played in the amputation of the right leg.  On examination of the Veteran's right stump, the examiner noted that the Veteran could move the stump on command without difficulty.  The examiner noted no atrophy, and found bruits present in femoral and abdominal artery areas.  The examiner stated that monofilament testing around the stump was "relatively normal."  In closing, the examiner attributed the amputation to diabetes, and stated "I see no evidence of lumbar plexopathies" in the right lower extremity.  

In its May 2012 remand, the Board found additional medical inquiry warranted into the claim for increase, noting arguments put forth by the Veteran's representative.  Subsequently, the Veteran underwent the most recent VA compensation examination in July 2012.  This examiner indicated an interview of the Veteran, and a physical examination of the Veteran.  The examiner, as with the previous examiners, reviewed the Veteran's medical history, to include his diabetes and its complications, and his lumbar plexopathy, and summarized the Veteran's complaints of pain and limitation.  In short, the examiner found "no functional limitation residual of the ... lumbar plexopathy sustained in 1996[.]"  The examiner partly attributed the lack of residuals to the fact that the Veteran had an above-the-knee amputation on his right leg, and to medical evidence indicating that the lumbosacral plexopathy had been healing as early as 6 months after its onset.  The examiner instead attributed the Veteran's complaints regarding his lumbar area not to plexopathy, but to a "lumbar spine condition."  Further, the examiner was unable to resolve which nerves were affected.  The evidence supports this finding insofar as, within the context of the claim for a higher initial rating for lumbar plexopathy since 1996, the Veteran has repeatedly complained of lower back pain and radicular symptoms into his lower extremity.  In sum, because the July 2012 VA report reflects clinical data and is supported by a rationale, its findings are of probative value.  Bloom v. West, 12 Vet. App. 185, 187 (1999).
 
The July 2012 VA findings are reinforced by a November 2012 addendum report which addresses detailed neurological testing and findings of the Veteran's lower extremities.  This examiner indicated a review of the claims file, an interview of the Veteran, and a physical examination of the Veteran's peripheral nerves.  The examiner also reviewed the Veteran's medical history.  Based on neurological testing, the examiner found mild incomplete paralysis of the anterior crural (femoral) nerve.  The examiner also stated "[t]here is no evidence of nerve damage from the previous right lumbar plexopathy.  This has fully recovered and he has no residuals."  See Bloom, supra.  

At no period of time covered by this appeal has the evidence of record shown "complete paralysis" of the quadriceps extensor muscles as the result of the lumbar plexopathy sustained in May 1996.  38 C.F.R. § 4.124a, DC 8526.  The evidence does not show that the Veteran has paralysis of the quadriceps extensor muscle.  Instead, weakness was shown as described above.  Accordingly, the criteria for a 40 percent evaluation are not met.  It must be kept in mind that the disability rating schedule contemplates the effects that the disabilities have on the Veteran's ability to work.  See 38 C.F.R. § 4.2 (Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).  

The Board has also considered the applicability of other DCs that apply to lower extremity neurological disorders.  In pertinent part, the Rating Schedule addresses neurological disorders of the extremities at 38 C.F.R. § 4.124a, and addresses lower extremity peripheral nerve disabilities at DCs 8521 through 8540.  However, none of these codes adequately addresses his service-connected lumbar plexopathy issue, and the effect it has had on his functioning.  The Board has also considered the applicability of other DCs that apply to muscular or hip and thigh disorders of the lower extremity, under 38 C.F.R. § 4.71a and § 4.73.  However, none of these codes adequately addresses his service-connected lumbar plexopathy issue, and the effect it has had on his functioning.  Moreover, the weakness and limitation of function that is associated with the femoral nerve involvement is already contemplated by the currently assigned rating such that an additional rating would constitue impermissible pyramiding.  See 38 C.F.R. §§  4.14, 4.56(a) (2014).  Accordingly, the Board again finds DC 8526 to be the most appropriate code for rating the femoral nerve impairment associated with the Veteran's service-connected disorder.  Nevertheless, as will be detailed further below, the Board does find the assignment of a separate rating under DC 8520 warranted.  38 C.F.R. § 4.71a (1996).  

	Assignment of a separate rating

In the July 1997 VA examination report of record, it is indicated that the Veteran's lumbar plexopathy contemplated both sciatic nerve involvement of right lower extremity and femoral nerve involvement.  Based on this evidence, the Board finds a separate rating for sciatic nerve abnormality involving the right lower extremity is warranted.  

The assignment of a separate rating in this matter does not violate the rule against pyramiding.  38 C.F.R. § 4.14.  In rating a disorder, separate ratings may be assigned for distinct disabilities resulting from the same disorder so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  In this matter, separate ratings are warranted for plexopathy symptoms related to femoral nerve involvement and sciatic nerve involvement as each disorder involves a different functional impairment.  DC 8526 contemplates impairment of the quadriceps muscle and DC 8520 contemplates impairment of the muscles below the knee and affecting the foot.  

The Board finds that to avoid any prejudice to the Veteran, it will have the agency of original jurisdiction assign the evaluation and effective date in the first instance to allow the Veteran an opportunity to appeal the evaluation and/or the effective date assigned by the agency of original jurisdiction.  If the Board assigned an evaluation and effective date in this decision, the Veteran would have to appeal the decision to the Court of Appeals for Veterans Claims if he disagreed with the Board's determination.  By the Board assigning the evaluation in the first instance, this takes away the Veteran's ability to have both the agency of original jurisdiction and the Board review this aspect of his claim for increase.  For these reasons, the Board will not assign the specific evaluation and effective date.  That will be left up to the agency of original jurisdiction.  

While the Veteran is already assigned a 10 percent evaluation for peripheral neuropathy of the right lower extremity secondary to diabetes mellitus pursuant to Diagnostic Codes 8599-8520, the Board notes that the rating is only in effect from May 8, 2001.  Moreover, the rating did not include the sciatic nerve involvement resulting from lumbar plexopathy.  It is also noted that the Veteran had a below the knee amputation followed by an above the knee amputation.  As noted above, on remand, the agency of original jurisdiction will have an opportunity to consider all relevant factors in assigning a rating and effective date for the sciatic nerve involvement resulting from lumbar plexopathy.  

In sum, a 30 percent rating is warranted for femoral nerve impairment resulting from the lumbar plexopathy prior to January 5, 2002, however, a higher rating than 30 percent is unwarranted during the appeal period for such impairment.  In addition, a separate disability rating is warranted for sciatic nerve abnormality as a manifestation of the lumbar plexopathy.  

Extraschedular Rating

The Board must consider whether the Veteran is entitled to an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 (1996). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Veteran's lumbar plexopathy has been specifically contemplated by the rating schedule as part of the General Formula.  38 C.F.R. § 4.124a.  Specifically, the Veteran manifested the symptomatology that warrants a schedular rating of 30 percent, but no higher, for his femoral nerve impairment as discussed above.  The schedular rating criteria reasonably describe his disability picture, therefore.  Thun, 22 Vet. App. at 115. 

Based on the foregoing, the Board finds that the schedular criteria adequately describe the Veteran's plexopathy disorder.  38 C.F.R. § 4.71a.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  See Thun, supra.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case the Veteran was granted TDIU.  

	(CONTINUED ON NEXT PAGE)



ORDER

A 30 percent evaluation for femoral nerve impairment attributable to lumbar plexopathy secondary to aortoefemoral and popliteal arterial bypass surgery is warranted prior to January 5, 2002.

A higher initial rating than 30 percent for femoral nerve impairment attributable to lumbar plexopathy secondary to aortoefemoral and popliteal arterial bypass surgery, is denied.

Entitlement to a separate disability rating for sciatic nerve abnormality of the right lower extremity is granted, subject to the controlling regulations applicable to the payment of monetary benefits.



____________________________________________
S.S. Toth
Veterans Law Judge, Board of Veterans' Appeals 



Department of Veterans Affairs


